Citation Nr: 1029557	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left first metatarsophalangeal 
joint. 

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1994 to November 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The issues of entitlement to service connection for 
hammertoes and a claim to reopen service connection for 
bilateral pes planus have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative joint disease of the left first 
metatarsophalangeal joint has manifested pain, limitation of 
motion, and a foot injury that most nearly approximates 
moderately severe than severe. 

2.  The Veteran's nonservice connected disabilities include: 
nonspecified depressive disorder, rated as 50 percent disabling, 
hallux valgus of the right foot, rated as 10 percent disabling, 
and hemorrhoids, a fungal infection of the left foot, pes planus, 
and hammertoes of the right foot, all rated as noncompensably 
disabling.

3.  The Veteran was born in 1975 and does not have one 
nonservice-connected disability ratable at 60 percent or more, or 
a single disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined rating to 
70 percent or more.

4.  The Veteran is not permanently and totally disabled due to 
nonservice-connected disabilities, age, and occupational 
background.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent 
for degenerative joint disease of the left first 
metatarsophalangeal joint toe are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5284 (2009).

2.  The criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521; 38 
C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Entitlement to service connection for degenerative joint disease 
of the left first metatarsophalangeal joint was granted in an 
April 1997 rating decision with an initial noncompensable 
evaluation assigned, effective March 6, 1997.  The current 20 
percent evaluation was assigned in an April 2006 rating decision, 
effective January 17, 2006.  The Veteran contends that a higher 
rating is warranted as he experiences severe left foot pain with 
severe functional limitations. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's degenerative joint disease of the left first 
metatarsophalangeal joint is currently rated as 20 percent 
disabling under Diagnostic Code 5003, pertaining to degenerative 
arthritis.  Under this diagnostic code, a maximum 20 percent 
rating is merited for arthritis involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  As the Veteran is currently in receipt of the 
highest rating under this diagnostic code, an increased rating is 
not warranted on the basis of degenerative arthritis. 

The Board has also considered the provisions of Diagnostic Code 
5284 for rating foot injuries.  A 20 percent evaluation is 
warranted for foot injuries that are moderately severe, while a 
maximum 30 percent evaluation is appropriate for severe foot 
injuries.  The Veteran's primary complaint throughout the claims 
period has been severe pain associated with his left toe 
arthritis.  The Board has considered the lay statements of the 
Veteran regarding the severity of his symptoms, but finds that 
his reports are not credible.  The March 2006 VA examiner noted 
that while the Veteran could not go up on his toes, his heels, or 
pronate during the examination, while walking down the hall he 
had a normal heel to toe gait.  He had no limitations upon 
ambulation after the examination, and manifested a significantly 
different gait when he knew he was under evaluation.  In an April 
2006 addendum report, the VA examiner found that the Veteran was 
unreliable and did not cooperate during the examination.  A March 
2007 decision from the Social Security Administration (SSA) also 
found that the Veteran had only mild limitations in standing and 
moderate limitations in walking due to his left toe disability.  
Additionally, the Veteran's own statements have been 
inconsistent.  During the March 2006 VA examination, he reported 
that he was in very severe pain with walking which severely 
affected his activities of daily living.  However, upon VA 
examination in January 2008, the Veteran stated that his current 
medical problems had no effect on his activities of daily living.  

The objective evidence establishes that the Veteran's disability 
has manifested limitation of motion with pain during testing upon 
VA examinations in March 2006 and January 2008.  X-rays conducted 
during the March 2006 VA examination showed an erosive lesion on 
the head of left proximal phalanx consistent with the Veteran's 
clinical symptoms.  Other X-rays dated throughout the claims 
period have also indicated nonservice-connected hallux valgus, 
and hammertoes, and the Veteran has presented to the Northport VA 
Medical Center (VAMC) emergency department on several occasions 
for medication refills.  Nevertheless, the objective 
manifestations of the Veteran's disability have not been 
consistent with a severe disability, and the Board finds that his 
subjective statements regarding the severity of his symptoms are 
simply not credible.  As noted above, the January 2008 VA 
examiner found that the Veteran's medical condition had no effect 
on his daily living, and the Veteran has manifested a normal gait 
when not being evaluated for compensation purposes.  Accordingly, 
the Board finds that the Veteran's symptoms are contemplated by 
the current 20 percent rating associated with a moderately severe 
foot injury and his degenerative joint disease of the left first 
metatarsophalangeal joint does not most nearly approximate a 
severe foot injury.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  While 
the Veteran's representative argued  in the June 2010 written 
brief that a separate rating should be considered for 
osteomyelitis associated with the Veteran's left foot bone 
lesion, the Board notes that osteomyelitis has never been 
diagnosed or treated by any of the Veteran's physicians.  
Therefore, an increased or separate rating is not warranted under 
Diagnostic Code 5000.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is not 
applicable to this period because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.
 

Other Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims 
(Court) has set out a three-part test, based on the language of 
38 C.F.R. § 3.321(b)(1), for determining whether a veteran is 
entitled to an extra-schedular rating: (1) the established 
schedular criteria must be inadequate to describe the severity 
and symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual disability 
picture, such as marked interference with employment or frequent 
periods of hospitalization; and (3) the award of an extra-
schedular disability rating must be in the interest of justice.  
Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's degenerative joint disease 
of the left first metatarsophalangeal joint is manifested by 
symptoms such as pain, limited motion, and some limitations on 
walking.  These manifestations are contemplated in the rating 
criteria.  The rating criteria are therefore adequate to evaluate 
the Veteran's disability and referral for consideration of 
extraschedular rating is not warranted.

The Court has also held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.
In this case, the record establishes that the Veteran is not 
unemployable due to his left toe disability.  He is not in 
receipt of Social Security disability benefits, and while he has 
contended that he is unable to work due to his left toe 
condition, as noted above, the Veteran's reports of the severity 
of his symptoms have been found not credible.  The January 2008 
VA examiner found that the Veteran's medical conditions did not 
have any impact on his activities of daily living, and the 
Veteran's VA physician in March 2008 opined that he was capable 
of sedentary employment.  In short, the objective medical 
evidence does not establish that the Veteran's toe arthritis has 
interfered with his ability to retain substantial employment.  
Therefore, remand or referral of a claim for TDIU is not 
necessary as there is no credible evidence of unemployability due 
to the service-connected toe condition.


Nonservice-Connected Pension Claim

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful misconduct, 
pension benefits as prescribed by law.  A veteran meets the 
service requirements if he served in the active military, naval, 
or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service- connected 
disability; (3) for a period of ninety consecutive days or more 
and such period began or ended during a period of war; or (4) for 
an aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  See 38 
U.S.C.A. § 1521.  

The provisions of 38 U.S.C.A. § 1502 were amended, effective in 
September 2001, to provide that VA will consider a veteran to be 
permanently and totally disabled if he is a patient in a nursing 
home for long-term care due to disability, or determined to be 
disabled for Social Security Administration purposes.  See Pub. 
L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001); 38 
C.F.R. § 3.114.  In addition, a disability pension is payable to 
each veteran who served in the active military, naval, or air 
service for 90 days or more during a period of war and who is 65 
years of age or older.   38 U.S.C.A. § 1513 (West 2002).  

In this case, the Veteran served on active duty in the Marine 
Corps from June 1994 to November 1995, during the Gulf War Era.  
In December 2006, the Veteran filed the present claim seeking 
entitlement to a VA nonservice-connected pension.  The Veteran 
was born in 1975, and therefore does not qualify for pension 
under 38 U.S.C.A. § 1513 (West 2002).  Records from the SSA 
indicate that the Veteran does not receive disability benefits, 
which is another basis for finding  permanent and total 
disability for VA pension purposes under 38 U.S.C.A. § 1502 (West 
2002).

In this case, to be eligible for VA pension, evidence of record 
must demonstrate that the Veteran is permanently and totally 
disabled from nonservice-connected disabilities that are not the 
result of the his own willful misconduct.  For the 
purposes of pension benefits, a person shall be considered to be 
permanently and totally disabled if such person is unemployable 
as a result of disability reasonably certain to continue 
throughout the life of the disabled person, or is suffering from, 
(1) any disability which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the VA 
Secretary to be of  such a nature or extent as to justify a 
determination that persons suffering therefrom are permanently 
and totally disabled.  See 38 U.S.C.A. § 1502(a); 38 C.F.R.  §§ 
3.340(b), 4.15 (2009).  One way for a veteran to be considered 
permanently and totally disabled for pension purposes is to 
satisfy the "average person" test of 38 U.S.C.A. § 1502(a) and 38 
C.F.R. § 4.15.  See Brown v.  Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, 
the veteran must have the permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or be 
permanently helpless or permanently bedridden; or the permanent 
disabilities must be rated, singly or in combination, as 100 
percent.  

All veterans who are basically eligible for pension benefits and 
who are unable to secure and follow a substantially gainful 
occupation by reason of disabilities, which are likely to be 
permanent, shall be rated as permanently and totally disabled.  
For the purposes of entitlement to pension benefits, the 
permanence of the percentage requirements of 38 C.F.R. § 4.16 is 
a requisite.  When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the veteran is 
found to be unable to secure or follow substantially gainful 
employment by reason of such disability.  Prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the veteran's disabilities render him or her 
unemployable.  38 C.F.R. § 4.17 (2009).  The percentage 
requirements of 38 C.F.R. § 4.16 are as follows: if there is only 
one disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16.

In this case, the Veteran is service-connected for degenerative 
joint disease of the left first metatarsophalangeal joint, rated 
as 20 percent disabling.  His nonservice-connected disabilities 
include a nonspecified depressive disorder, hemorrhoids, a fungal 
infection of the left foot, pes planus, and hallux valgus and 
hammertoes of the right foot.  VAMC treatment records note 
findings of depression and cannabis abuse dating from May 2007 
and the assignment of a consistent Global Assessment of 
Functioning (GAF) score of 55, associated with moderate symptoms 
and moderate impairment to social and occupational functioning.  
See American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2009)) at 32.  Upon examination, the Veteran 
has manifested a depressed mood and some deficiencies in 
concentration and attention.  His symptoms and his GAF scores 
indicate a rating of 50 percent would be appropriate under the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130.  

The Veteran's hemorrhoids are consistent with a noncompensable 
disability evaluation under Diagnostic Code 7336; he was treated 
at the VAMC on one occasion in July 2007 for an external 
hemorrhoid that was not thrombosed.  Similarly, the Veteran 
underwent a one-time treatment for a left foot fungal infection 
in February 2007.  He complained of itchiness, but there was no 
irritation or discoloration, and the Veteran's complaints were 
treated with an over-the-counter topical antifungal medication.  
These symptoms are consistent with a noncompensable rating under 
Diagnostic Code 7806 for rating dermatitis as the fungal 
infection clearly affects less than 5 percent of the entire body 
or exposed surfaces and has not required more than topical 
therapy.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

With respect to the Veteran's nonservice-connected foot 
conditions, the March 2006 VA examiner found that X-rays 
indicated only some evidence of flatfoot on the lateral view with 
a naviculoncuneiform fault.  During physical examination, the 
examiner was unable to determine the severity of pes planus as 
the Veteran did not cooperate fully and stand with his forefoot 
on the ground, but the March 2006 VA examiner did find that there 
was no obvious midfoot or midfoot malalignment.  In April 2006, 
the Veteran was casted for custom-molded orthotics to treat his 
foot conditions, and X-rays of the right foot in December 2007 
indicated mild hallux valgus and moderate hammertoes of the 
second through fifth digits on the right foot.  Mild pes planus 
relieved by arch support or a built-up show is contemplated by a 
noncompensable rating under Diagnostic Code 5276, while 
unilateral hammertoes of all the toes warrants a 10 percent 
rating under Diagnostic Code 5282.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5282.  Diagnostic Code 5280, pertaining to 
unilateral hallux valgus, provides a minimum 10 percent rating 
for severe disability equivalent to amputation of the great toe.  
The Veteran was diagnosed with only mild right hallux valgus in 
December 2007, and a noncompensable rating is therefore 
appropriate.  38 C.F.R. § 4.31 (where the Rating Schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable rating are not met).

In light of the above findings, it is evident that the Veteran 
does not have a single disability that is totally disabling.  
After using the combined rating schedule under 38 C.F.R. § 4.25, 
the Veteran's nonservice-connected disabilities are 60 percent 
disabling.  Therefore, the Veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16 to warrant a permanent and total 
disability evaluation for pension purposes.  In addition, the 
Veteran does not have disabilities which meet the "average 
person" test for permanent and total disability.  See 38 U.S.C.A. 
§ 1502(a); 38 C.F.R. §§ 4.15, 4.16.

Where the evidence of record establishes that an applicant for 
pension who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule but is found to be unemployable by reason of his 
disabilities, age, occupational background and other related 
factors, a permanent and total disability rating for pension 
purposes may be assigned on an extra- schedular basis.  38 C.F.R. 
§ 3.321(b)(2), 4.17(b).

The evidence of record in this case does not show that the 
Veteran warrants consideration of entitlement to nonservice-
connected pension benefits on an extraschedular basis.  The 
Veteran has contended that he is unable to work due to his foot 
conditions and his depressive disorder.  While VAMC treatment 
records document the Veteran's complaints of pain and difficulty 
walking due to his foot problems, in March 2008, his treating 
physicians found that he was capable of working in a sedentary 
job.  In addition, the SSA concluded, in a March 2007 decision, 
that the Veteran was able to perform sedentary work despite his 
reports of severe foot pain and functional limitations.  The 
Veteran's psychiatric disability has also not been productive of 
total occupational impairment; his symptoms and GAF scores are 
consistent with only moderate symptoms, and he initially began 
psychiatric treatment to gain admittance to VA's Vocational 
Rehabilitation program.  

Finally, the Board finds that the Veteran is not unemployable due 
to his age or occupational background.  The Veteran has not 
provided many details about his past work experience or training, 
but the record establishes that he is 35 years old and has had 
one year of college.  He last worked in 2002 as a helper at an 
auto interior business.  The Veteran has therefore completed high 
school, is capable of sedentary employment, and is not over 65 
years of age.  

In sum, the objective evidence of record does not show that the 
Veteran is permanently and totally disabled due to his 
nonservice-connected disabilities, age, occupational background 
and other related factors.  As the Board finds that the 
preponderance of the evidence is against this claim, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  
Consequently, the Veteran's claim for entitlement to nonservice-
connected pension benefits is denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2006 and 
January 2007 letters.  The Veteran also received notice regarding 
the disability-rating and effective-date elements of the claims 
in the November 2006 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
a proper VA examination in response to his claim for an increased 
rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to a rating in excess of 20 percent for degenerative 
joint disease of the left first metatarsophalangeal joint is 
denied. 

Entitlement to nonservice-connected pension is denied.




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


